     Case 8:19-cr-00061-JVS Document 578 Filed 07/23/21 Page 1 of 3 Page ID #:10295




 1   H. Dean Steward, SBN 85317
 2   17 Corporate Plaza, Suite 254
     Newport Beach, California 92660
 3   Tel (949) 481-4900
     Fax (949) 706-9994
 4
 5
     Advisory Counsel for Defendant
     MICHAEL JOHN AVENATTI
 6
 7                            UNITED STATES DISTRICT COURT
 8                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS

11
                 Plaintiff,                       DEFENDANT’S SUBMISSION RE:
                        v.                        RECEIPT OF DOCUMENTS INCLUDED
12                                                IN DEFENSE EXHIBITS 1005 AND 1006
13
     MICHAEL JOHN AVENATTI,

14
                 Defendant.

15
16
17         Defendant Michael John Avenatti (“Mr. Avenatti”), through advisory counsel, H.
18   Dean Steward, hereby files his submission regarding the timeline of the receipt of what
19   has been identified as Defense Exhibits 1005 and 1006. Defense Exhibit 1006 includes
20   pages USAO_01143440-43455. Exhibit 1005 includes USAO_01143441-43452, which

21   is a subset of the documents included as part of Exhibit 1006.

22
           These pages were first produced to the defense on July 14, 2021 according to the
     government’s production index and the enclosure letter, which states “The government is
23
     immediately producing these documents to you in the enclosed production, the same day
24
     we learned of their existence and received them.” The first page of Exhibit 1006 shows
25
     (at the top and below), that AUSA Wyman received the documents on July 12, 2021 and
26
     immediately forwarded the documents to SA Ryan Roberson, with a copy to AUSA
27
     Brett Sagel, SA Remoun Karlous, SA James Kim. The subject of the email is “Elsa
28
     Case 8:19-cr-00061-JVS Document 578 Filed 07/23/21 Page 2 of 3 Page ID #:10296




 1   Guererro Documents (Avenatti).”
 2            The government first raised the issue of Mr. Geoff Johnson’s SSI benefits under
 3   direct examination of him on July 22, 2021. See, e.g., Tr. 65:8-71:11 (includes
 4   references to Exhibit 108 (admitted over the objection of the defense)). During this

 5   examination, the government placed the blame on Mr. Avenatti for Mr. Johnson not
     having SSI benefits. See, e.g., Tr. 69-71:10. The government continued placing this
 6
     issue before the jury earlier today with Witness Carlos Colorado when they admitted
 7
     Exhibit 7 on direct examination (over the objection of the defense) and inquired about
 8
     the SSI issue. They then called Witness Elsa Guerrero to the stand to testify about the
 9
     same issue on direct, as well as Mr. Johnson’s “SSI redetermination.” They also again
10
     used Exhibit 108.
11
     .
12
13       Dated: July 23, 2021                   Respectfully submitted,
14
                                                /s/ Michael J. Avenatti
15
                                                Defendant
16                                              MICHAEL JOHN AVENATTI
17

18
19
20
21
22
23
24
25
26
27
28
                                                   2
     Case 8:19-cr-00061-JVS Document 578 Filed 07/23/21 Page 3 of 3 Page ID #:10297




 1
 2                                CERTIFICATE OF SERVICE
 3
           I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 4
 5   age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California

 6   92660. I am not a party to the above-entitled action. I have caused, on July 23, 2021,
 7
     service of the:
 8
 9
       DEFENDANT’S SUBMISSION RE: RECEIPT OF DOCUMENTS INCLUDED IN
                      DEFENSE EXHIBITS 1005 AND 1006
10
     on the following party, using the Court’s ECF system:
11
12   AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
13   I declare under penalty of perjury that the foregoing is true and correct.
14
     Executed on July 23, 2021
15
16                                           /s/ H. Dean Steward
17                                           H. Dean Steward
18
19
20
21
22
23
24
25
26
27
28
